Citation Nr: 0402956	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of adenocarcinoma of the lung with 
right middle lobe lobectomy.

2.  Entitlement to service connection for coronary artery 
disease, status post bypass graft, on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952 and from January 1959 to September 1983.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the service 
connection issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As a preliminary matter, the Board notes that the letter sent 
to the veteran in an attempt to comply with the notification 
requirements of the VCAA relates to the evidence and 
information necessary to substantiate claims for direct 
service connection.  The veteran has not been provided the 
required notice in response to his claim for service 
connection on a secondary basis.  

With respect to the veteran's claim for a higher initial 
rating for residuals of adenocarcinoma of the lung with right 
middle lobe lobectomy, the Board notes that the veteran's 
most recent VA examination was conducted in October 2000.  
Furthermore, the test results for the forced expiratory 
volume in one second (FEV-1) used for rating purposes are 
from 1996.  Therefore, in order to decide the veteran's 
claim, the Board finds that another VA examination is in 
order.

In addition, the Board notes that the only medical opinion in 
the record concerning the veteran's claim for service 
connection for coronary artery disease was rendered by a VA 
physician in January 2001.  The physician did not provide the 
supporting rationale for the opinion, nor did he indicate 
whether he has expertise in the etiology of heart disease.  
Moreover, evidence pertinent to this matter was added to the 
record subsequent to January 2001 and therefore was not 
considered by the VA physician.

In light of these circumstances, the case is hereby REMANDED 
to the RO for the following action:

1.  With respect to the veteran's service 
connection claim, the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include a 
request that the veteran submit any 
pertinent evidence in his possession and 
that he attempt to obtain and submit a 
statement from a physician supporting his 
contention that his coronary artery 
disease is etiologically related to his 
service-connected lung disability.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.  

3.  The RO should also undertake 
appropriate development to obtain copies 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of the veteran for residuals 
of lung cancer in recent years.

4.  When all indicated record development 
has been completed, the veteran should be 
scheduled for a VA examination by a 
physician with the appropriate expertise 
to determine the current severity of his 
service-connected residuals of 
adenocarcinoma of the lung with right 
middle lobe lobectomy.  All indicated 
studies should be performed, to include a 
forced expiratory volume in one second 
(FEY-1) measurement.  The claims file and 
a copy of this Remand must be made 
available to and reviewed by the 
examiner.

5.  The RO should also schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the etiology of the 
veteran's coronary artery disease, status 
post bypass graft.  Any indicated studies 
should be performed.  The claims file and 
a copy of this Remand must be made 
available to and reviewed by the 
examiner.  Based upon the examination 
results and review of the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's coronary artery 
disease, status post bypass graft is 
etiologically related to the veteran's 
adenocarcinoma of the lung with right 
middle lobe lobectomy, to include whether 
it resulted in a chronic increase in 
severity of the heart disability.  The 
rationale for the opinion should be 
provided.   

6.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the veteran's service 
connection claim based on a de novo 
review of all pertinent evidence and 
without regard to any prior adjudications 
of this claim.  The RO should also 
readjudicate the veteran's claim for a 
higher initial evaluation for the 
residuals of adenocarcinoma of the lung 
with right middle lobe lobectomy.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


